DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites “wherein the axis of the image sensor tilts upward with respect to the fuselage by a tilting angle larger than a difference between a maximum flying attitude angle of the UAV and a half of a vertical field of view (FOV) of the object avoidance device.” However, the examiner notes that this recitation appears to constitute new matter. Specifically, a review of the disclosure as originally filed fails to show a reference to a “a maximum flying attitude.” Furthermore, there does not appear to be any reference to “a difference between a maximum flying attitude of the UAV and a half of a vertical field of view (FOV) of the object avoidance device.” I.e., where in the disclosure is it described that a “difference” between the “maximum flying attitude” and the “vertical field of view” are compared to one another? Finally, where does the original disclosure as filed actually compare the “difference” to the “tilting angle” of the UAV?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0032040 (Sweet, III et al.).
Regarding Claim 1, Sweet teaches: Claim 1 - an unmanned aerial vehicle (UAV) (200) comprising: a fuselage (210); and an object avoidance device (220a-220d) connected to the fuselage (210), the object avoidance device (220a-220d) including an image sensor, wherein an axis of the image sensor tilts upward (the sensors (220a-220d) are tilted upwards with respect to the rotors (215) as described in at least paragraph [0029]; wherein as seen in Figure 2A, in order to be tilted above the rotors (215) the sensors (220a-220d) would have to be pointed upwards) with respect to the fuselage (210), (Figures 1-7); Claim 10 - a fuselage bracket (bracket holding sensors (220a-220d) to the fuselage (210)), wherein the object avoidance device (220a-220d) is arranged on the fuselage bracket (bracket holding sensors (220a-220d) to the fuselage (210)), (Figures 1-7); Claim 11 - wherein the fuselage bracket (bracket holding sensors (220a-220d) to the fuselage (210)) is provided on a front end of the UAV (200), (Figures 1-7); Claim 12 - wherein the object avoidance device (220a-220d) is a first object avoidance device (any one of sensors (220a-220d)) provided on one side of the UAV (200), the UAV (200) further comprising: a second object avoidance device (any other one of sensors (220a-220d)) provided on another side of the UAV (200), (Figures 1-7); Claim 14 - further comprising: arms, propellers, and a camera arranged on the fuselage (210), (Figures 1-7); Claim 15 - wherein the UAV (200) includes a multi- rotor aircraft, (Figures 1-7).

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0160658 (Reedman et al.).
Regarding Claim 1, Reedman et al. teaches: Claim 1 - an unmanned aerial vehicle (UAV) (10) comprising: a fuselage; and an object avoidance device (96, 98) connected to the fuselage, the object avoidance device (96, 98) including an image sensor, wherein an axis of the image sensor tilts upward (the sensors (96, 98) are tilted upwards with respect to the fuselage) with respect to the fuselage, (Figures 1-5).

Claim(s) 1, 3, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,253,460 (Wang).
Regarding Claims 1, 3, and 13-15, Wang teaches: Claim 1 - an unmanned aerial vehicle (UAV) (150) comprising: a fuselage (151); and an object avoidance device (110) connected to the fuselage (151), the object avoidance device (110) including an image sensor (110), wherein an axis of the image sensor (110) tilts upward ((110) is tiled upwards as seen in Figure 9 and as described in Column 9, Lines 34-38)) with respect to the fuselage (151), (Figures 1-19); Claim 3 – wherein an angle between the axis of the image sensor (110) and the fuselage (151) is an acute angle (seen in Figure 9), (Figures 1-19); Claim 10 – a fuselage bracket (145A), wherein the object avoidance device (110) is arranged on the fuselage bracket (145A), (Figures 1-19); Claim 13 – wherein the object avoidance device (110) includes a lens, and the image sensor is arranged behind the lens, (Figures 1-19); Claim 14 - further comprising: arms, propellers, and a camera arranged on the fuselage (151), (Figures 1-19); Claim 15 - wherein the UAV (150) includes a multi-rotor aircraft, (Figures 1-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over ONE of U.S. Patent Application Publication No. 2018/0032040 (Sweet, III et al.) OR U.S. Patent No. 9,253,460 (Wang) in view of U.S. Patent No. 10,042,360 (Nicoloff et al.).
Regarding Claim 2, neither Sweet OR Wang teaches: wherein a width of the image sensor is smaller than a height dimension of the image sensor (Claim 2). However, Nicoloff et al. teaches: Claim 2 – wherein a width of the image sensor is smaller than a height dimension of the image sensor (the vertical field of view is larger than the lateral field of view for the camera (131) as described in Column 5, Lines 16-28), (Figures 1A-16). Therefore, it would have been to one of ordinary skill in the art to modify the UAV of Sweet OR Wang to have wherein a width of the image sensor is smaller than a height dimension of the image sensor (Claim 2) as taught by Nicoloff et al. for the purposes of having the image sensor having a wider range FOV to improve side to side sensing.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,253,460 (Wang).
Regarding Claim 4, the examiner first notes that Wang appears to teach the angle being between 1 and 20 degrees as seen in Figure 6. The examiner does note that Wang does not explicitly state that the angle. However, the examiner takes the position that the claimed angle is an obvious variation of the angle shown in Wang, and further points to case law Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), which states that the recitation of relative dimensions (1 to 20 degrees) to the claimed invention does not patentably distinguish the claimed invention as it does not cause the device to perform differently then the prior art device (Wang), (See MPEP 2144.04).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 10-15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649